PER CURIAM.
In this workers’ compensation case, Petitioner filed a petition for certiorari review of an order of the Judge of Compensation Claims (JCC) which dismissed his Petition for Benefits (PFB) for lack of jurisdiction. In that PFB, Petitioner challenged as unconstitutional the statutory cap on the weekly compensation rate set out in subsection 440.12(2), Florida Statutes (2014). Petitioner argues that the order dismissing his PFB, without affording him the opportunity to create a record for review in this court, resulted in irreparable harm and departed from the essential requirements of law. We agree. See Russ v. Brooksville Health Care Ctr., 109 So.3d 1266, 1268 (Fla. 1st DCA 2013) (concluding, where claimant raised constitutional challenge, “JCC departed from the essential requirements of law, and caused irreparable harm by denying Claimant’s motion for an evidentiary hearing”).
The Petition is GRANTED, and the order dismissing the PFB is QUASHED,
ROBERTS, C.J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.